DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-14 is the inclusion of the limitation of a liquid ejection module that includes a ratio of a sum of a flow channel resistance values of supply flow channel, pressure chamber, and collection flow channel relative to the flow channel resistance value of a connection flow channel is equal to or above 0.5.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 15-20 is the inclusion of the limitation of a liquid ejection module that includes a ratio of a sum of fluid inertance values of supply flow channel, pressure chamber, and collection flow channel relative to a fluid inertance value of a connection flow channel is equal to or above 2.5.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2016/0059555) to Tamura et al. (hereinafter Tamura et al.).
Regarding Claim 1, Tamura et al. teaches a liquid ejection module (7, Fig. 1) comprising: a pressure chamber (11, Figs. 4A-4C) communicating with an ejection port (12, Figs. 4A-4C) and configured to store liquid to be ejected from the ejection port (12) [Paragraphs 0023-0024]; an energy generation element (10, Figs. 4A-4C) provided in the pressure chamber (11) and configured to generate energy to be used to eject the liquid from the ejection port (12) [Paragraphs 0021, 0023-0024]; a supply flow channel (21, Figs. 4A-4C) configured to supply the liquid to the pressure chamber (11) [Paragraphs 0023-0024, 0026]; a collection flow channel (22, Figs. 4A-4C) configured to collect the liquid from the pressure chamber (11) [Paragraphs 0023-0024, 0026]; a liquid feeding chamber (60/61, Fig. 7) connected to the collection flow channel (21) [Paragraphs 0044-0045, see also Fig. 7]; a connection flow channel (20, Figs. 4A-4C) connecting the liquid feeding chamber (60/61) to the supply flow channel (21) [Paragraphs 0044-0045]; a liquid feeding unit (5, Fig. 1) configured to circulate the liquid in the supply flow channel (21), the pressure chamber (11), the collection flow channel (22), the liquid feeding chamber (60/61), and the connection flow channel (20) by expanding and contracting a capacity of the liquid feeding chamber (60/61) [Paragraphs 0021, 0026, 0044]. 
Tamura et al. fails to teach a ratio of sum of flow channel resistance values of the supply flow channel, the pressure chamber, and the collection flow channel relative to a flow channel resistance value of the connection flow channel is equal to or above 0.5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/             Primary Examiner, Art Unit 2853